DETAILED ACTION
Status of Claims
Claims 1-13 and 19-41 are pending.
Claims 2-13, 19-25, and 29-41 are withdrawn.
Claims 1 and 26 were amended.
Claim 18 was cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 18, 26, and 27 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 01 April 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatton (US 20080238110).
Regarding claim 1, Hatton discloses a pull handle structure (fig 1), being characterized in comprising: a carrier (22) being mounted on a first object (“body of a case”; see paragraph 0019); a pull handle (40) being movably assembled to the carrier (compare figs 3 & 4); and a limiting section (58; 30) being located on the pull handle (see fig 4) for interfering with (see figs 1 & 3) a second object (14a); wherein the pull handle has a corresponding coupling section (36b; i.e., the portion of 36 which extends through 56; see figs 1 & 3 and paragraph 0025), the pull handle and the carrier are turnablely coupled to each other via the corresponding coupling section (compare figs 3 & 4; note that 40 is coupled to 22 via 30 & 36, 38); the limiting section is directly connected to the corresponding coupling section (see figs 3 & 4) and has a first limiting portion (upper half of 58 as viewed in fig 1) and a second limiting portion (lower half of 58 as viewed in fig 1) adapted to interfere with the second object (see figs 1 & 3); wherein the corresponding coupling section is a post (see figs 1 & 3).
Regarding claim 26, Hatton discloses the pull handle structure as claimed in claim 1, characterized in that the second object is interfered with the limiting section via a corresponding limiting section (i.e., 14a is engaged with 58 via the through hole of 14a).
Regarding claim 27, Hatton discloses the pull handle structure as claimed in claim 26, characterized in that the corresponding limiting section can be a recessed section, a recess, a through hole (the corresponding limiting section of 14a is interpreted as a through hole), a 
Regarding claim 28, Hatton discloses the pull handle structure as claimed in claim 1, characterized in that the carrier or the pull handle is provided with an elastic member (38); and the elastic member being pressing against the pull handle or the carrier (see figs 1, 3, & 4), so that the pull handle is elastically turnable (see fig 4 & paragraphs 0021 & 0025).
Response to Arguments
Applicant's arguments filed 01 April 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “the bolt arm 30 is not a post, and so the lip 58 fails to be directly connected to the corresponding coupling section being a post” and “[t]herefore, Hatton fails to disclose, ‘wherein the pull handle has a corresponding coupling section, the pull handle and the carrier are turnablely coupled to each other via the corresponding coupling section; the limiting section is directly connected to the corresponding coupling section and has a first limiting portion and a second limiting portion adapted to interfere with the second object,’ as recited in amended claim 1,” the examiner respectfully notes that Applicant’s amendment has necessitated a new interpretation of Hatton. Please see the rejection above.
Regarding Applicant’s argument that “[t]he bolt arm 30 of Hatton is moveable within the bolt assembly housing 22 and engaged with the strike plate 14a via the lip 58. The bolt arm 30 is simply engaged with the strike plate 14a. The engagement of case latch assembly 10 of Hatton does not interfere with any additional object,” the examiner respectfully notes that Applicant’s claims do not require a case latch assembly which interferes with an additional object. There are no claim limitations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 8, 2021